Title: To Benjamin Franklin from James Russell, 13 June 1780
From: Russell, James
To: Franklin, Benjamin


Sir
London 13 June 1780
Your favour 20h Ulto: directed to Messr Hanbury Grove and Self came duely to hand. As Mr Hanbury is at Bath for his health, I wr’ote to him desireing to See him in Town to answer your letter,: he writes me the 10 Currt: acquainting me he is drinking the waters for his health, and Says he will certainly be in Town in a month or Sooner. When he comes you may depend on our answer. I am respectfully Sir Your oblidged hum Ser
James Russell
 
Addressed: Benjamin Franklin Esqr. / Passy / near / Paris / Via Ostend
Notation: Russel James 13 Juin 1780.
